lfn tbe    Wniteb ~tates
                                    ORIGINAL
                                       qrourt of jfeberal qrraims
                                       No. 15-1371C
                                  (Filed March 31, 2016)
                                 NOT FOR PUBLICATION

************************
                                        *
HENRY BARRERA,                          *
                                        *                          FILED
                                        *
                    Plaintiff,          *                         MAR 3 1 2016
                                        *
                                                                U.S. COURT OF
             v.                         *                      FEDERAL CLAIMS
                                        *
THE UNITED STATES,                      *
                                        *
                    Defendant.          *
                                        *
**** * ** * * **** * * * * * * ** * * *
                                        ORDER

        A few days after this case was dismissed because it was not within our court's
jurisdiction, the Clerk's office received an affidavit from plaintiff and a motion to
amend plaintiffs complaint. According to the attached affidavits of service, plaintiff
placed both documents in the New York State Department of Correctional Service's
mailbox on February 5, 2016. The Court will construe both documents as having
been filed on that date, two weeks before the Court's February 19, 2016 order
dismissing the case . See Houston v. Lack, 487 U.S. 266, 276 (1988). The Clerk's
office is directed to file the motion to amend the complaint, and to file the plaintiffs
affidavit as a response to the government's January 6, 2016 motion to dismiss.

       Nothing in Mr. Barrera's affidavit, however, remedies the jurisdictional
problems inherent in plaintiffs complaint. Plaintiffs affidavit provides more detail
regarding his treatment in "holding ball pen #5 1/2." This Court only has
jurisdiction over certain cases brought against the United States government and
not cases challenging the actions of state or local governments or officials. Vlahakis
v. United States, 215 Ct. Cl. 1018, 1018 (1978). Additionally, plaintiffs motion to
amend his complaint to add as defendants "New York City Department of
Corrections, John Doe A.M.K.C. Warden, New York City Corrections Commission"
is DENIED as moot, for the same reason the case was dismissed. Adding those
parties would not cure the jurisdiction defects in plaintiffs complaint, and only the
United States government may be named as a defendant in complaints in our court.
See Rule lO(a) of the Rules of the United States Court of Federal Claims;
Stephenson v. United States, 58 Fed. Cl. 186, 190 (2003). Accordingly, the case
remains closed.

IT IS SO ORDERED.




                                        Judge




                                        -2-